Citation Nr: 0831522	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-16 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for depression as the result of VA 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service from August 1965 to October 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In July 2006, the veteran testified before the undersigned.


FINDING OF FACT

 Disability or additional disability consisting of depression 
was not caused or aggravated by VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for depression have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A February 2004 letter informed the veteran of what the 
evidence needed to show in order to substantiate a claim for 
benefits under the provisions of 38 U.S.C.A. § 1151.

A letter dated in May 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  He 
was told what the evidence needed to show in order to 
substantiate a secondary service connection claim.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in May 2008, which was prior to 
the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

The veteran asserts that compensation is due as a result of 
negligent VA medical care rendered in an April 2000 surgical 
procedure which failed to repair his unstable sternum.  He 
has contended that his depression is due to this treatment.  
As it is somewhat unclear whether the veteran is claiming 
depression as directly due to the treatment or as secondary 
to the residuals of the surgery, the Board will address both 
matters.

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Effective October 10, 2006, revisions were 
made to this section.  While there has been a change in 38 
C.F.R. § 3.310, this claim predated the amendment, and the 
change is clearly more restrictive.  As such the original 
regulation is for consideration here.

The evidence shows the veteran has been treated for 
depression.  VA outpatient records show ongoing treatment for 
depression.

VA hospitalization records dated in April and May 1996 show 
the veteran sought treatment to prevent him from inflicting 
harm on himself.  He was noted to have a history of treatment 
for depression.

The record shows that the veteran underwent coronary artery 
bypass in 1997 at St. Patrick's Hospital.  On December 19, 
1997, it was noted that the sternum was not completely healed 
and was causing chest pain.

On April 19, 2000, the veteran underwent surgery for sternal 
rewiring and sternal instability.  The veteran's previous 
sternotomy wound was reopened and surgically treated.  The 
veteran tolerated the procedure and was transferred to the 
surgical intensive care unit in stable condition.  The 
veteran was discharged on pain medication.  He was instructed 
to restrict from heavy lifting, over 10 pounds, for 12 weeks.

On May 3, 2000, the veteran was admitted for broken sternal 
wires.  The sternal skin was very erythematous and tender to 
the touch.  There was some fluctuance beneath.  The 
impression was sternal wound infection with disruption of the 
sternum and possible mediastinal infection.  On May 4, 2000, 
the veteran was started on intravenous antibiotics.  It was 
noted that he would have a surgical consult to debride the 
distal area of the wound where there was likely an abscess.  
On May 10, 2000, it was noted that the veteran had a gaping 
sternotomy wound which was open to the outside.  There was 
air in the wound which indicated an abscess formation.  
However, since the wound was open to the outside, it was 
noted that the presence of air might not be significant.  
Clinical correlation was recommended.  On May 17, 2000, the 
veteran was noted to have an open sternotomy wound, measuring 
approximately 2.5 centimeters by 11 centimeters.  The wound 
was clean with some granulation tissue along the periphery, 
although the sternum was visible in the base of the wound.  
He was also noted to have multiple fractured sternal wires on 
x-ray examination.  The veteran underwent plastic surgery 
with bilateral pectoralis advancement flaps the following 
day.  Intraoperative culture grew out staphylococcus aureus.  
He was discharged on June 1, 2000.  At that time, it was 
noted that his axillary and sternotomy incisions were healing 
well.

VA psychiatric treatment records dated in August and 
September 2004 show the veteran was having problems with his 
neighbors, thoughts regarding his criminal past, and his 
estrangement from his sons.

In July 2006, the veteran testified before the undersigned.  
He described his surgery in April and May 2000.  He described 
the pain and other symptoms he currently experiences.  He 
could not do any of the active things he used to.  He has 
attempted twice to commit suicide.  Both attempts were a 
direct result of this treatment.  The veteran contended that 
his quality of life was nonexistent.  He indicated that his 
treating physician told him that his psychiatric disorder was 
due to his medical treatment.

In March 2008, the veteran underwent VA examination.  His 
claims file was reviewed.  Depression was noted in May 2007 
to be situational.  The veteran had served three years in 
prison as a sex offender.  A more recent record showed the 
veteran's depression was well-controlled with medications.  
He described his surgery and indicated that he now had 
problems with his chest muscles.  He could no longer lift 
anything, hunt, or fish.  He now had many physical 
difficulties.  The veteran also had a history of legal 
difficulties, starting with when he was charged with sexual 
assault on a minor.  He now had an estranged relationship 
with his sons and his sister.  The veteran attributed most of 
his depression to his estranged family.  He did relate that 
he had two close friends.  He also attributed some of his 
mood problems to the fact that if he did not receive a 
settlement, he would be homeless.  He was no longer able to 
work due to his physical problems.  The veteran described his 
depression as largely situational.  Much of it was due to 
financial and familial problems.  He also noted that he was 
depressed due to his physical problems.  Thus, much of his 
depression appeared to be related to his current life 
circumstances.  He noted that he was suicidal when he was 
evicted from his trailer and when he was arrested for sexual 
assault.  The diagnosis was depression, which appeared to be 
secondary to situational stress.  Based on his description, 
the examiner opined that the depression was largely a 
function of his fear of homelessness.  He also noted lack of 
contact with his sons and a lack of social support.  The 
examiner did not gain the impression that much of the 
veteran's depression was secondary to coping with his medical 
issues.  He felt it was more likely than not that the 
depression was related to current life circumstances rather 
than dealing with medical issues.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

Specifically, the law requires that, in order for a veteran 
to be entitled to benefits under the provisions of 
38 U.S.C.A. § 1151, the additional disability at issue must 
be caused by VA treatment.  As stated above, actual causation 
must be shown, in that it must be shown that the treatment 
received by the veteran resulted in the additional 
disability.  The evidence shows the veteran was treated for 
depression prior to his VA treatment in April and May 2000.  
In order for there to be additional disability, the evidence 
must show the depression was aggravated beyond its natural 
progression by the VA treatment.  However, the evidence 
indicates it was not.

In order to reach this conclusion, the RO sought the opinion 
of a professional in March 2008.  After interviewing and 
examining the veteran and reviewing the claims file, the VA 
examiner concluded that the veteran's depression was due to 
several factors of the veteran's life circumstances, 
including possible homelessness, financial difficulties, a 
criminal record, and estrangement from his family.  The 
examiner determined that the situational depression was not 
caused by the veteran's medical problems.  Even the veteran 
attributed most of his depression during that examination to 
his estrangement from his family.  This examination report is 
the only competent opinion of record regarding the cause of 
the veteran's depression.  Since it shows that his depression 
was not associated with his VA treatment, entitlement to 
benefits for this disorder under the provisions of 
38 U.S.C.A. § 1151 must be denied.

To the extent that the veteran claims that his depression is 
secondary to the residuals of his VA treatment, including a 
staph infection and pain, crepitus, and movement of his 
sternum, the Board notes that entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 for any residuals of the 
April and May 2000 VA treatment was denied in a separate 
decision.  Therefore, this theory of entitlement is not 
applicable to the veteran.

Although the veteran believes that VA negligence caused 
additional disability to him, he does not have the requisite 
medical training to make his statement competent as to this 
matter.  Competent medical evidence is required to establish 
such a diagnosis or etiology.  Jandreau v. Nicholson, 492 
F.3d 1372 (2007).

Rather, the competent evidence establishes that the veteran's 
depression is not a disability or an additional disability 
associated with VA treatment.  Accordingly, the criteria for 
entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for depression have not been met.

In reaching this decision, the Board has considered the 
doctrine of doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
depression as a result of VA treatment is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


